Citation Nr: 0431422	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  00-08 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.	Entitlement to a compensable rating for traumatic 
amputation of the distal phalanx of the left middle finger.

2.	Entitlement to an initial rating in excess of 10 percent 
for an amputation scar of the left middle finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1980 to 
September 1986.     

In its September 1999 rating decision, the RO denied the 
veteran's claim for a compensable rating for service-
connected traumatic amputation of the distal phalanx of the 
left middle finger.  In October 1999, the veteran filed a 
notice of disagreement (NOD), and a statement of the case 
(SOC) was issued in February 2000.  The veteran filed a 
substantive appeal in March 2000.  In her March 2000 
substantive appeal, the veteran requested a hearing before a 
Veterans Law Judge (VLJ) at the RO; however, the record 
indicates that, in July 2002, she  withdrew her request for 
such a hearing .  

Because the veteran has expressed disagreement with the 
initial evaluation assigned following the grant of service 
connection for amputation scar of the left middle finger, the 
Board has characterized this claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

The Board's decision denying the veteran's claim for a 
compensable rating for traumatic amputation of the distal 
phalanx of the left middle finger is set forth below.  The 
claim for an initial rating in excess of 10 percent for an 
amputation scar of the left middle finger is addressed in the 
remand following the order; this matter is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran when further action, on her 
part, is required.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim for a compensable rating for service-
connected traumatic amputation of the distal phalanx of the 
left middle finger has been accomplished.

2.	The veteran's amputation of the distal phalanx of the left 
middle finger is manifested by the loss of approximately two-
thirds of the length of the distal phalanx.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
traumatic amputation of the distal phalanx of the left middle 
finger are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Code 5154 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for a 
compensable rating for service-connected traumatic amputation 
of the distal phalanx of the left middle finger, has been 
accomplished.  

Through the February 2000 SOC, the June 2003 supplemental SOC 
(SSOC), and the RO's letters of May 2001 and July 2002, the 
RO notified the veteran and her representative of the legal 
criteria governing the claim, the evidence that has been 
considered in connection with the appeal, and the bases for 
the denial of the claim.  After each, they were given the 
opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim.  

Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of her claim.  In its May 2001 letter, 
the RO notified the veteran of the recent enactment of the 
VCAA, and requested that the veteran provide authorization to 
enable it to obtain any outstanding private medical records, 
as well as information to enable it to obtain any VA 
treatment records, employment records, or records from other 
Federal agencies.  The RO also requested that the veteran 
submit any additional evidence in her possession.  In a July 
2002 letter sent to the veteran, the RO again requested that 
the veteran provide authorization to obtain any additional 
private medical records, and information to obtain VA medical 
records, employment records, or records from other agencies, 
as well as any further evidence in support of her claim. 
Through these letters, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by          38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As 
explained above, all of these requirements have been met in 
the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not, in any manner, prejudiced the veteran.  

As indicated above, the RO issued the February 2000 SOC 
explaining what was needed to substantiate the claim on 
appeal within approximately four months of the September 1999 
rating decision on appeal, and the veteran was thereafter 
afforded the opportunity to respond.  Moreover, the RO 
notified the veteran of the VCAA duties to notify and assist 
in its letters of May 2001 and July 2002; in response to 
these letters, or at any other point during the pendency of 
this appeal, the veteran has not informed the RO of the 
existence of any evidence that has not already been obtained. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained treatment records from the New York Campus of the 
New York Harbor Healthcare System, a VA medical facility 
(VAMC) (hereafter referred to as the New York VAMC), dated 
from August 1990 to November 2001, and has arranged for the 
veteran to undergo numerous VA examinations.  The veteran has 
also been given opportunities to submit evidence to support 
her claim; she has submitted a personal statement dated 
January 2000.  Significantly, neither the veteran nor her 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.  Moreover, while the veteran's 
representative has indicated that further examination of the 
veteran is warranted, as explained below, the Board finds 
that the medical evidence of record provides a sufficient 
basis for consideration of the claim for a higher rating for 
the traumatic amputation.  See 38 U.S.C.A. § 5103A.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim under consideration. 

II.	Background

In its October 1986 rating decision, the RO granted service 
connection and assigned an initial noncompensable rating for 
traumatic amputation of the distal phalanx of the left middle 
finger, effective September 18, 1986.

Treatment records from the New York VAMC, dated from August 
1990 to November 2001, do not contain any medical findings 
with respect to the partial amputation in service of the 
distal phalanx of the left middle finger.

In February 1999, the veteran filed a claim for an increased 
rating for her service-connected amputation of the distal 
phalanx of the left middle finger.  

On VA examination in March 1999, the veteran reported that 
she underwent an amputation of the distal phalanx of her left 
middle finger in 1982 following an accident in service.  She 
complained of difficulty with use of her left hand, including 
incidences of cramping.  On physical examination, it was 
noted that the veteran's left middle finger was amputated at 
the distal phalanx, and that the site was slightly swollen 
and tender to palpation.  The surrounding skin, including the 
amputation scar, was intact.  Circulation in the area of the 
amputation was adequate, the muscles were within normal 
limits, and there was no limitation of motion.  There were no 
signs of neuroma.  The examiner diagnosed the veteran as 
status post two-thirds amputation of the distal phalanx of 
the left middle finger.       

In its September 1999 rating decision, the RO denied a 
compensable rating for traumatic amputation of the distal 
phalanx of the left middle finger.  

In her October 1999 NOD of the September 1999 denial of a 
compensable rating, the veteran stated that at that time she 
was taking medication to treat the effects of the partial 
amputation in service of the distal phalanx of the left 
finger.  

In a January 2000 personal statement, the veteran contended 
that her service-connected partial amputation was negatively 
affecting her occupational status.

On VA examination in February 2000, the veteran reported 
experiencing pain and fatigability in her left middle finger.  
On examination, the veteran had tenderness on palpation of 
the left middle finger.  There was also an edematous texture 
to the finger, although with no ulceration or breakdown of 
skin.  Additionally, there was inflammation in the finger, as 
well as dark discoloration of the nail.  With respect to 
range of motion, the veteran was unable to bring her left 
middle finger to her palm.  The examiner diagnosed status 
post two-thirds amputation of the distal phalanx of the left 
middle finger, with residual pain, edema, and fatigability 
with tasks.

III.	Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The history of the veteran's disabilities has been 
considered; however, as a claim for increased rating involves 
an assessment of the severity of an already service-connected 
disability, the present level of disability is of primary 
concern when determining whether a higher evaluation is 
warranted.  See Francisco v. Brown,      7 Vet. App. 55, 
58 (1994).

The veteran's service-connected traumatic amputation of the 
distal phalanx of the left middle finger is evaluated 
pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5154.  Under this code, a 10 percent rating is warranted 
for amputation of the middle (long) finger without metacarpal 
resection, at the proximal interphalangeal joint, or proximal 
thereto.  A rating of 20 percent is warranted for amputation 
of the middle finger when there is metacarpal resection (more 
than one-half the bone lost).  A note to this rating criteria 
provides that single finger amputation ratings are the only 
applicable ratings for amputations of whole or part of single 
fingers.  

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) evaluation in every instance in 
which the rating schedule does not provide such an evaluation 
and the requirement for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

In this case, the pertinent medical evidence-specifically, 
the February 2000 examination report-clearly establishes 
that there is a loss of two-thirds of the length of the 
distal phalanx of the left middle finger; hence, a 
compensable evaluation is not warranted under the above-cited 
rating criteria.  While the veteran's representative has 
suggested that another examination is warranted, the Board 
finds that the February 2000 examination report-which 
reflects the veteran's reported complaints, pertinent 
examination findings, and the examiner's diagnosis-provides 
a sufficient basis for evaluation of the disability.  The 
Board also notes that are no medical findings that even 
suggest that the February 2000 examiner's description of the 
extent of amputation is incorrect-in other words, evidence 
indicating amputation of the left middle finger at the 
proximal interphalangeal joint, or proximal thereto, with 
metacarpal resection, for which a 10 percent rating is 
assignable, or amputation with metacarpal resection, which 
would warrant the maximum 20 percent rating.  As such, and, 
given the static nature of amputation, the disability 
currently under consideration, there is no basis for any 
further examination of the veteran.

While the Board notes that the medical evidence also reveals 
other complaints associated with the middle finger-to 
include limitation of motion and pain-the Board points out 
that, under  Diagnostic Code 5154, a disability is rated 
entirely on the basis of the specific location of the 
amputation of the middle (long) finger, and not on the basis 
of any other symptoms.  Furthermore, the provisions of 
38 C.F.R. §§ 4.40 and 4.45, directing consideration of 
functional loss due to pain and other factors when those 
factors are not contemplated in the relevant rating criteria, 
are to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.   Johnson v. Brown, 9 
Vet. App. 7 (1996).  Such simply is not the case here.  
Finally, the Board points out that, other than the amputation 
scar, service connection has not been granted for any other 
residual of the amputation.  Further, to whatever extent the 
veteran's complaints may be related to the amputation scar, 
for which  the scar is a separate and distinct disability 
that is not currently under consideration.  Simply stated, 
there is no schedular basis for assignment of a higher rating 
for the veteran's traumatic amputation of the distal phalanx 
of the left middle finger.

The above determinations are based upon consideration of the 
applicable provisions of VA's rating schedule.  Additionally, 
there is no showing that the veteran's service-connected 
amputation of the distal phalanx of the left middle finger 
has reflected so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(cited to in the June 2003 SSOC).  

In this regard, the Board notes that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating).  In 
a September 2004 written presentation, the veteran's 
representative indicated that the veteran was only qualified 
for employment as a laboratory technician, and that her left 
finger disability prevented her from working in this capacity 
for more than six months at a time.  However, VA examination 
in July 2002 (in connection with an unrelated claim for 
compensation benefits), the veteran indicated that she had 
worked as a laboratory technician intermittently since her 
discharge from service in 1986.  Also, she then stated that 
she had recently enrolled in a university, where she was 
planning to attend classes on a full-time basis.  There is 
also no finding of record from any physician or other 
treatment provider that the veteran's ability to work as a 
laboratory technician, or in any other vocation, is limited 
due to her disability.  Further, there is no showing that the 
disability under consideration has warranted frequent periods 
of hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board must conclude that 
the claim for a compensable rating for traumatic amputation 
of the distal phalanx of the left middle finger must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim for increase, that doctrine is not 
applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

A compensable rating for traumatic amputation of the distal 
phalanx of the left middle finger is denied.




REMAND

With regard to the veteran's claim for an initial rating in 
excess of 10 percent for an amputation scar of the left 
middle finger, the Board notes that, in March 2000, the RO 
denied a higher initial rating for this disability.  The 
claims file reflects that on a March 2000 VA Form 9, the 
veteran expressed her NOD with the assigned initial 10 
percent rating.  However, the RO never issued an SOC as to 
that issue.    

The Board notes that, two years later, in June 2003, the RO 
identified the claim involving the scar as one on appeal by 
addressing that issue (as well as an issue for which an 
appeal already had been perfected) in an SSOC.  While, 
arguably, this document served the same purpose as an SOC in 
identifying the issue involving the scar and setting forth 
the reasons and bases for the denial, that document includes 
no citation to specific rating criteria for evaluating the 
scar.  See 38 C.F.R. § 19.29 (requiring that an SOC include, 
among other things, a summary of the applicable laws and 
regulations, with appropriate citations).  Hence, the June 
2003 SSOC cannot be construed as an SSOC as to the scar 
claim.  

Under these circumstances, a remand is required for the RO to 
issue appropriate SOC on the issue of the claim for an 
initial rating in excess of 10 percent for an amputation scar 
of the left middle finger (the next step in the appellate 
process  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 
436 (1997).  The RO must also furnish to the veteran a VA 
Form 9, and afford her the opportunity to file a substantive 
appeal as to that issue.  The Board emphasizes that to obtain 
appellate review of any issue not currently in appellate 
status, a perfected appeal must be filed.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO must furnish to the veteran 
and her representative a SOC with respect 
to the March 2000 denial of an initial 
rating in excess of 10 percent for an 
amputation scar of the left middle 
finger, along with a VA Form 9, and 
afford them the appropriate opportunity 
to submit a substantive appeal perfecting 
an appeal on that issue.  

2.  The veteran and her representative 
are hereby reminded that to obtain 
appellate review of any matter not 
currently in appellate status, a timely 
appeal must be perfected (as regards the 
claim for an initial rating in excess of 
10 percent for amputation scar of the 
left middle finger, within 60 days of the 
issuance of the SOC).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 





Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



